Citation Nr: 0806343	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-15 827	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to July 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) as a merged appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The issue of entitlement 
to service connection for a left knee disability was 
perfected in January 2005, while appeal of the remaining 
issues was perfected in July 2005.

In his July 2005 substantive appeal, the veteran requested a 
personal hearing at a local VA office before a Member of the 
Board.  This request was reiterated on the veteran's behalf 
in the July 2006 statement of accredited representation.  In 
August 2006, the appellant was sent a letter notifying him 
that he was scheduled to appear for a Board hearing in 
September 2006.  He was sent a reminder in September 2006.  
He did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent evidence of record does not reflect that 
the veteran has a current, chronic left knee disability, nor 
does it indicate that he was diagnosed with a chronic left 
knee disability in service.

3.  The competent evidence of record does not reflect that 
the veteran had an ankle injury in service, nor does it 
reflect the presence of a current, chronic left ankle 
disability.

4.  The competent evidence of record does not reflect a 
current bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in April 
2044.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, this letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, and VA examination reports from May 
2004 and April 2006.  

In November 2007, the veteran's representative suggested that 
the a remand was required because there is no separation 
examination of record.  The Board notes, however, that the 
claims file contains pre-discharge VA examinations from May 
2004, administered approximately two months before the 
veteran's separation.  The findings in these examination 
reports are therefore contemporaneous to the veteran's 
separation, and they may, in fact, have substituted for a 
separation examination.  Moreover, the Board notes that each 
of the veteran's claims is being denied, in part, because 
there is no evidence of a current disability.  Therefore, as 
there is no reasonable possibility that remanding the 
veteran's claim to search for a separation examination would 
aid in substantiating any of the veteran's claims, the Board 
finds that a remand is not warranted.  There is, therefore, 
no pertinent, outstanding evidence that requires further 
development.  The duty to notify and assist having been met, 
the Board turns to the analysis of the veteran's claims on 
the merits.


Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 101 (24), 1110, 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Left Knee

Service medical records reflect that the veteran injured his 
left knee in September 2002.  One of the September 2002 
records reflects that the veteran was assessed as having a 
partial tear of the lateral collateral ligament of the left 
knee.  A November 2002 record assesses patellofemoral 
syndrome in the left knee.  A November 2003 record assesses 
patellar tendinitis in the left knee.  A March 2004 record 
assesses chondromalacia patella/resolving patellar 
tendinitis.  In order for a left knee disability to be 
service-connected, the Board must determine whether the 
veteran developed a chronic disability from this in-service 
disability.

The medical evidence of record does not reflect that the 
veteran's in-service knee injury resulted in chronic 
disability.  According to a May 2004 VA examination report, 
the veteran's left knee was normal in outline and symmetric 
in form and function with the right knee.  There was no heat, 
redness, or tenderness.  No effusion was detected.  There was 
no muscle atrophy, and sensory perception was within normal 
limits.  Deep tendon reflexes were within normal limits.  The 
drawer and McMurray tests were negative.  The range of motion 
was full without restriction or pain.  Pain, weakness, lack 
of endurance, fatigue, and incoordination did not impact 
further on the range of motion.  There was no evidence of 
recurrent subluxation or locking pain.  No pathology was 
identified on physical examination to render a diagnosis.

The veteran was also given a VA examination in April 2006.  
This report states that there were no tenderness to palpation 
of the veteran's knee.  His left knee flexed to 122 degrees, 
and the right knee flexed to 126 degrees.  Both extended to 0 
degrees.  Ligament testing was negative bilaterally.  The 
veteran could raise his toes, rock back on his heels, and 
balance on either leg.  He walked without a limp.  Quad and 
hamstring testing bilaterally was 5/5.  An x-ray of his left 
knee was negative.  An MRI of the left knee was within normal 
limits.  The examiner's impression was of intermittent left 
knee pain without a definitive diagnosis on examination, x-
ray, or MRI testing.  The examiner further stated that a 
previous diagnosis of a medial collateral ligament strain and 
patellofemoral syndrome had been made but could not be 
confirmed on this examination.  

The Board finds both of these examination reports to be 
highly probative to the matter at hand.  They were both 
offered by medical experts with the proper expertise, 
education, and training to examine the veteran and render the 
requested diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  These opinions are also based on both a thorough 
review of the veteran's medical history and physical 
examination of the veteran.  Specifically, both examiners 
demonstrate their familiarity with the veteran's relevant 
medical history and are unable to find current evidence of 
the in-service disability.  Therefore, the Board places much 
probative weight in these opinions.

The veteran has submitted a private medical record from 
October 2004 that diagnoses patellofemoral chondromalacia of 
the left knee.  The findings of this record note pain 
anterior and under/below the knee cap.  It notes that the 
veteran cannot jump but that running seems to help.  It 
recommends physical therapy for treatment.  An x-ray of the 
left knee showed no fracture or dislocation.  It also noted 
no lateral bend.  

The Board finds this report to be probative to the extent 
that it was prepared by an individual who was professionally 
qualified to examine the veteran and to render a diagnosis.  
See id.  However, even though the October 2004 record offers 
a diagnosis, it does not diagnose a chronic disability.  
Furthermore, the veteran's medical record as a whole 
demonstrates no continuity of symptomatology, as neither the 
May 2004 VA examination report, which occurred between the 
in-service injury and the October 2004 private medical 
report, nor the April 2006 VA examination report were able to 
diagnose a current disability.

While the veteran's service medical records demonstrate that 
the veteran suffered a left knee injury in service, there is 
no evidence that a chronic disability resulted from this 
injury.  Nor is there evidence of continuity of 
symptomatology after service.  Therefore, the veteran's claim 
of entitlement to service connection for a left knee 
disability must be denied.

Left Ankle

With respect to the claim of entitlement to service connectin 
for a left ankle disability, service medical records reflect 
that the veteran twisted his right ankle in September 2000.  
There is, however no evidence of a left ankle disability in 
service.  Furthermore, the May 2004 VA examination report 
reflects that no pathology was identified on physical 
examination to render a diagnosis.  For this reason, direct 
service connection must be denied.

Nor is there evidence that the veteran developed arthritis in 
his left ankle within one year of separation from service, 
which would justify entitlement to service connection on a 
presumptive basis.  The only post-service evidence comes from 
the October 2004 private medical record that was discussed 
above.  This record notes that no fracture or dislocation was 
found on x-ray.  It diagnoses a left ankle strain, but it 
does not diagnose arthritis.  Therefore, in the absence of 
arthritis within one year of separation from service, 
presumptive service connection must be denied as well.

Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Id.  The Court further 
opined that 38 C.F.R. § 3.385 then operates to establish when 
a hearing loss can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case at hand, a May 2004 VA examination report notes 
right ear hearing thresholds of 15, 15, 10, 15, and 10 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, for a 
four-frequency average of 12.5 decibels.  The veteran's 
Maryland CNC Test score was 100 percent.  These numbers 
reflect that the veteran does not have hearing loss of the 
right ear for purposes of 38 C.F.R. § 3.385.  Therefore, in 
the absence of a current disability, service connection for 
hearing loss of the right ear cannot be granted.

Likewise, the May 2004 VA examination report notes left ear 
hearing thresholds of 15, 15, 10, 15, and 20 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, for a four-frequency 
average of 15 decibels.  The veteran's Maryland CNC Test 
score was 100 percent.  These numbers reflect that the 
veteran does not have hearing loss of the left ear for 
purposes of 38 C.F.R. § 3.385.  Therefore, in the absence of 
a current disability, service connection for hearing loss of 
the left ear cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


